Citation Nr: 0209213	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-18 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1984 to August 1993, 
including a period of active service in Southwest Asia.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  During the pendency of the 
appeal, jurisdiction of the claims file was transferred to 
the Washington, D.C., RO.  By an August 2000 decision, the 
Board remanded the claim for further development.  The claim 
now returns to the Board for appellate review.

The Board notes that, in its August 2000 decision, claims of 
entitlement to service connection for sleep disturbance and 
for a nervous condition were remanded for issuance of a 
statement of the case (SOC).  The record before the Board for 
appellate review does not reflect that the veteran has 
submitted a timely substantive appeal of either claim 
following issuance of an SOC in February 2002.  Those issues 
are not before the Board at this time.

In a decision issued in August 2000, claims for service 
connection for fibromyalgia and for chronic fatigue syndrome 
were denied as not well grounded.  The Board notes that the 
veteran may request readjudication, or the RO may 
readjudicate the claims, under the Veterans Claims Assistance 
Act of 2000, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  These claims are 
referred to the RO for such readjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran was treated medically and surgically for 
recurrent styes of the right upper eyelid and right lower 
eyelid and for recurrent chalazia of the right upper eyelid 
and right lower eyelid in service.

3.  The medical evidence establishes that the veteran does 
not have any current residuals of recurrent right eyelid 
styes or chalazia or of the medical or surgical treatment of 
those eyelid disorders.

4.  Refractive error of the eye is not a disease or injury 
for which VA compensation is payable.


CONCLUSION OF LAW

An eye disorder for which service connection may be granted 
was not incurred in or aggravated by active duty service, and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim submitted in July 1994, the veteran contends that, 
although he had four operations on his right eye in service, 
his right eye remained swollen and sensitive and he had lost 
substantial vision in both eyes.  The veteran contends that 
he is entitled to service connection for an eye disorder.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the veteran was notified, by 
the Board's August 2000 decision, as to the evidence 
necessary to substantiate his claim.  The RO provided 
additional notification to the veteran, and afforded the 
veteran VA examination and medical opinion as necessary to 
decide the claim.  The veteran has been afforded VA 
examinations and has been offered the opportunity to submit 
or identify evidence which might be relevant to substantiate 
his claim.  The Board finds that all duties to the veteran, 
including those specified in the VCAA, have been met. 

Service medical records reflect that the veteran was treated 
for a hordeolum, or stye, on the lower palpebral margin, 
right eye, in August 1984.  In March 1987, the veteran 
complained that his eyes were watering.  Latent hyperopia was 
the assigned diagnosis.  In March 1991, the veteran sought 
treatment for a lump on the upper eyelid, right eye.  A stye 
(hordeolum) was diagnosed.  An incision and drainage was 
performed.  In April 1991, a chalazion was diagnosed on the 
upper right eyelid, and a new chalazion was diagnosed on the 
right lower lid later that same month.  The right upper lid 
stye did not resolve, and was drained again.  In July 1991, a 
recurrent chalazion, right upper lid was diagnosed.  The 
right eyelid problems continued.  In September 1991, incision 
and drainage and curettage were performed.

When vision examination was conducted in service in June 
1993, the examiner concluded that the veteran's refraction 
testing was unreliable.  The veteran was squinting, had 
difficulty sustaining gaze, and was photophobic.  There was 
possible ptosis, right eye.  No significant refractive error 
was found.  He was reexamined in August 1993.  At that time, 
treatment for blepharitis three weeks earlier was noted.  
Mild myopia, right eye, was diagnosed.  Allergies were 
suspected as the cause of some symptoms.  In the medical 
history completed by the veteran for his June 1993 separation 
examination, he noted that he had styes removed from the 
right eyelid on four separate occasions.  

For purposes of information only, and without reliance 
thereon, the Board notes that a hordeolum is a localized, 
purulent, inflammatory staphylococcal infection of one or 
more sebaceous glands (Meibomian) of the eyelid, also called 
a sty, or stye. Dorland's Illustrated Medical Dictionary 776 
(28th ed. 1994).  A chalazion is an eyelid mass that results 
from chronic inflammation of a Meibomian gland and shows a 
granulomatous reaction to liberated fats on histologic 
examination. Dorland's Illustrated Medical Dictionary 305 
(28th ed. 1994).

Private clinical records reflect an impression of blepharitis 
in August 1993 and conjunctivitis in October 1993.

The veteran submitted a statement from a fellow service 
member dated in January 1997 in which the fellow service 
member stated that she observed swelling of the veteran's 
right eye on several occasions.

On VA examination conducted in February 1995, the veteran 
gave a history of multiple styes requiring incision and 
drainage.  The veteran's uncorrected right eye near vision 
was 20/70 and his far vision was 20/80, corrected to 20/40.  
Left eye visual acuity, uncorrected, was 20/70 for near 
vision and 20/80 for far vision, corrected to 20/40.  The 
examiner concluded that the veteran had a normal ocular exam 
and myopia astigmatism.

On VA examination conducted in December 2001, the veteran 
reported blurry vision in the right eye for many years, both 
for distance and near vision, and the veteran complained of 
pain in the right eye.  The veteran's distance vision and 
near vision in the right eye was 20/50 without correction and 
20/50 with correction.  The veteran's left eye visual acuity 
was 20/40 for distance vision and 20/50 for near vision 
without correction and 20/40 for distance vision and 20/50 
for near vision with correction.  The veteran declined 
examination of intraocular pressure.  No abnormality was 
noted on slit lamp examination.  The veteran was photophobic.  
The examiner concluded that the veteran had severe 
photophobia, and decreased vision of unknown etiology.  The 
examiner concluded that there was no evidence of sequelae 
from any stye or surgical procedure to remove a chalazion.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Although the veteran attributes poor or blurry vision in the 
right eye to surgical procedures to the right upper and lower 
eyelids during service, the clinical evidence establishes 
that the veteran's left eye vision is essentially the same as 
his right eye vision.  This evidence is unfavorable to the 
veteran.

One examiner concluded that the cause of the veteran's 
decreased vision was of unknown etiology.  This examiner 
noted specifically that he was unable to perform complete 
examination because of the veteran's photophobia.  However, 
the examiner provided a clear opinion that the veteran's 
recurrent styes in service and the procedures to remove 
chalazia resulted in no residuals or current disability.  
This evidence is unfavorable to the veteran's claim. 

In this case, there is medical evidence that the veteran had 
recurrent styes and chalazia in the right upper and lower 
eyelids, but the medical evidence establishes that the 
veteran has no current residuals or disability due to the 
eyelid problems diagnosed in service.  There is no medical 
evidence that the veteran manifested an eye disorder which is 
defined by law or regulation as chronic, so no presumption of 
service connection is applicable.  The only evidence 
favorable to the claim consists of statements, contentions, 
and reports submitted by the veteran.  

Although the veteran attributes his current vision problems 
to the surgical procedures performed in service, this lay 
evidence is not competent medical evidence to establish that 
the veteran has a current eye disorder that was manifested in 
or is a result of disease or injury or treatment therefor in 
service.  In particular, the Court of Appeals for Veterans 
Claims (Court) has stated that a lay opinion is not competent 
to provide the necessary nexus between an injury in service 
and a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
 
The Board has considered whether the veteran manifested any 
other eye disorder in service for which service connection 
may be granted.  Under the provisions of 38 C.F.R. §§ 
3.303(c) and 4.9, refractive error of the eye is a congenital 
or developmental disorder for which service connection may 
not be granted, and is not 


a disease or injury with the meaning of applicable 
legislation providing VA compensation benefits.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Thus, defects of form or 
structure of the eye of congenital or developmental origin, 
such as myopia will not, in themselves, be regarded as 
disabilities and may not be service connected on the basis of 
incurrence or natural progress during service.  The effects 
of superimposed disease or injury may be considered in 
determining whether a pre-existing entity was aggravated.  
VAOPGCPREC 82-90.

Myopia is an error of refraction of the eye.  Dorland's 
Illustrated Medical Dictionary 1092 (27th ed. 1988).  
Astigmatism is an unequal curvature of the refractive 
surfaces of the eye; in myopic astigmatism, both principal 
meridians (vertical and horizontal) have their focus in front 
of the retina. Dorland's Illustrated Medical Dictionary 159 
(27th ed. 1988).  See McNeely v. Principi, 3 Vet. App. 357 
(1992) (single-judge decision).  Hyperopia is an error of 
refraction as a result of the eyeball being too short from 
front to back and is called farsightedness.  Dorland's 
Illustrated Medical Dictionary 795-96 (27th ed. 1988).

In this instance, the veteran has been variously diagnosed as 
having latent hyperopia or myopic astigmatism.  Myopic 
astigmatism and hyperopia are both refractive errors for 
which VA compensation may not be granted, except in unusual 
circumstances, such as superimposed disease or injury, 
uncorrectable impairment of vision in association with 
rapidly progressive myopia, or the like.  There is no 
clinical evidence of any unusual circumstance in this case.  
Thus, the diagnoses of hyperopia or myopic astigmatism, 
refractive disorders, do not provide a basis for a grant of 
service connection in this case.  

The overwhelming preponderance of the evidence is against the 
claim.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  The claim must be denied.  




ORDER

The appeal for service connection for an eye disorder is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

